Title: To George Washington from Samuel Huntington, 6 December 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia December 6. 1780
                        
                        Your Excellency will receive enclosed, Copy of several Resolves of Congress of the 4th Instant, in which you
                            will observe, the Officers are prohibited from making any Contract or Bargain, or giving Orders for the Purchase of
                            Articles for the Use of the Troops; in the Department of Cloathier General, Quarter Master General, or Commissary General
                            of Purchases, except in Cases of Necessity, as mentioned in the Resolve; of which your Excellency or any Commanding
                            Officer of a Detachment will be able to judge, as the Case may happen. This Resolution is in Consequence of repeated
                            contrary Practices, which have occasioned Difficulties, as reported by the Board of War.
                        You will also please to observe the Augmentation of the Pay allowed to the Officers in the Inspectors
                            Department.
                        That the Corps of Mare Chaussee are continued upon thier former Establishment.
                        And that Mr Simeon De Witt is appointed Geographer to the Army in the Room of Robert Erskine deceased. I am
                            Sir with every Sentiment of Esteem & Respect your Excellency’s most obedient & most humble Servant
                        
                            Sam. Huntington President
                        
                    